Citation Nr: 0009272	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  94-17 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  This case has since been 
transferred to the Winston-Salem, North Carolina VARO.  The 
Board remanded this case back to the RO for further 
development in October 1996 and February 1998, and this case 
has since been returned to the Board.

While the veteran requested a hearing before an RO hearing 
officer in his April 1993 Substantive Appeal, he either 
canceled, postponed, or failed to report for a series of 
hearings scheduled between June 1993 and June 1994.  


FINDINGS OF FACT

1.  In February 1998, the Board remanded this case back to 
the RO for further development, to include a search for 
identified medical records, a new VA examination, and a 
readjudication of the claim of entitlement to a permanent and 
total disability rating for pension purposes, with the 
assignment of ratings for each of the veteran's nonservice-
connected disabilities.

2.  The veteran failed to provide the names of his treatment 
providers, as requested, and also failed to appear for VA 
examinations scheduled in July and August of 1998.

3.  The issue of entitlement to a permanent and total 
disability rating for pension purposes cannot be properly 
adjudicated without a current VA examination.

4.  Good cause has not been shown for the veteran's failure 
to appear for scheduled VA examinations.




CONCLUSION OF LAW

The veteran's failure to report for scheduled VA examinations 
precludes the grant of a permanent and total disability 
rating for pension purposes.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his disabilities, both service-
connected and nonservice-connected, preclude him from 
obtaining and retaining substantially gainful employment and 
that a permanent and total disability rating for pension 
purposes is warranted.  These assertions are sufficient to 
establish a well-grounded claim under 38 U.S.C.A. § 5107(a) 
(West 1991), and the VA has a duty to assist the veteran in 
developing facts pertinent to his well-grounded claim. Id.  
However, in cases where entitlement to a permanent and total 
disability rating for pension purposes cannot be established 
without a current VA medical examination, and the claimant, 
without good cause, fails to report for such an examination, 
the claim shall be denied.  38 C.F.R. § 3.655 (1999).  In 
this regard, the Board observes that the VA's duty to assist 
is not always a "one-way street."  The veteran cannot 
passively wait for assistance from the VA when action on his 
or her part is essential in obtaining putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In the present case, in February 1998, the Board remanded 
this case back to the RO for further development, to include 
a search for identified medical records, a new VA 
examination, and a readjudication of the claim of entitlement 
to a permanent and total disability rating for pension 
purposes, with the assignment of ratings for each of the 
veteran's nonservice-connected disabilities.  In this remand, 
the Board indicated that an equitable disposition of the 
veteran's claim could not be based on the evidence then of 
record.

Subsequently, in February 1998, the RO issued a letter to the 
veteran at his latest address of record requesting that he 
provide the names of his VA and non-VA treatment providers, 
information regarding current disability payments, and signed 
release forms for all non-VA treatment providers.  See 38 
C.F.R. § 3.1(q) (1999).  No response to this letter was 
received from the veteran.  Likewise, the veteran was 
scheduled for VA examinations in July and August of 1998 for 
the purpose of ascertaining the nature and extent of his 
current disabilities, and notice of those examinations was 
sent to the veteran at his latest address of record prior to 
the examinations.  However, he failed to report for these 
examinations and provided no explanation for his failure to 
report.  In a Supplemental Statement of Case issued in April 
1999, the RO continued the denial of the veteran's claim and 
informed him that, as he had failed to report for VA 
examinations without good cause, the claim would be denied 
under 38 C.F.R. § 3.655 (1999), the provisions of which were 
set forth in the Supplemental Statement of the Case.  The 
veteran did not respond.

Based on the foregoing, the Board finds that the VA fulfilled 
its duty to assist the veteran with the development of facts 
pertinent to his claim, but, because of his noncompliance 
with the VA's instructions, the Board cannot proceed further 
in determining the outcome of his claim of entitlement to a 
permanent and total disability rating for pension purposes.  
Accordingly, as the veteran failed to attend scheduled VA 
examinations without good cause, his claim must be denied.


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

